Opinion,
Mr. Justice Green:
It may be gravely questioned whether it is within the lawful power of the judiciary department of the government to depart from the plain letter of a statute which is free from ambiguity. As a general rule of course it cannot be, and is not done. When the words employed have a meaning, in legal contemplation, which is broader than the ordinary meaning, there is at least some justification for adopting the larger meaning where it is necessary in order to subserve the plain ends of justice. Acting upon this principle we did, in the case of Swift and Given’s Appeal, 111 Pa. 516, hold, that the prohibitive words of the act of 1849, which forbade railroad companies from “ passing through .... any dwelling-house in the occupancy *296of the owner or owners thereof without his, her, or their consent,” embraced some of the curtilage connected therewith. We did not decide how much of the curtilage was exempted, but said that question must be determined as each casé arises “ by a consideration of what is necessary for a reasonable and proper enjoyment of a house as a residence, in view of its location and surroundings.” This language is perhaps open to the criticism of being somewhat indefinite, and may need a more accurate expression when the facts of some case coming before us may require it. But we certainly did mean to limit the curtilage to be exempted to that portion of it which was necessary to the enjoyment of the house, not to that which was desirable or convenient, or which depended alone upon the will of the owner.
Such a construction would have abrogated the act and practically put an end to the further building of railroads in this commonwealth. The case of Swift and Given’s Appeal did not require a designation of the precise amount of curtilage to be exempted, because the part taken was about 150 feet distant from the dwelling-house, and, although within the same inclosure, was not essential to its enjoyment. But in the present case the ground taken is not within the same inclosure as the dwelling-house, and the master distinctly finds that it is not a part of the curtilage. He also finds that the route of the carriage-way to the dwelling is unchanged, that the railroad at the nearest point is more than one hundred feet from the dwelling and does not materially interfere with access thereto, nor with access to and use of the spring-house. Moreover, no outbuilding was taken, and the barn is fifty feet distant from the track of the road, and the road is not between the house and barn. The taking of out-buildings has never, in this commonwealth at least, been held a violation of the prohibitive words of the act of 1849, and we do not mean to intimate that it would or should be so held. But the fact that none are taken and communication between them and the dwelling is not interfered with in the present case, increases the difficulties of the apellant in his contention. We are aware of no principle upon which it would be possible for us to adopt the views pressed upon us on behalf of the appellant, without practically disregarding the plain provisions of the act of 1849, and inaugural *297ing a policy -which would lead to endless litigation, to the utmost uncertainty in the law, and to such an embarrassing prohibition upon the exercise of the commonwealth’s right of eminent domain by our public improvement companies, as to greatly hinder if not quite suspend their further operations. We are entirely satisfied with the findings of the master and the action of the court in approving of them, and therefore have no basis upon which we could justify a reversal of either. An ample remedy in damages is furnished for every matter of inconvenience and injury which the appellant has sustained, and to that remedy it is his duty as a good citizen to resort.
Decree affirmed, and appeal dismissed at the cost of the appellant.